DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. patent application Ser. No. 16/234,975, filed on Dec. 28, 2018, which claims priority to U.S. Provisional Application No. 62/618,489, filed Jan. 17, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2016/0331477, which is cited in the IDS filed on 01/19/21).

Referring to claim 21, Yu discloses a robotic medical system 400B (Figs. 4B-6C and 8E), comprising: 
a table 401B (Fig. 4B) configured to support a patient, the table comprising a first edge on a first side and a second edge on a second side opposite the first side (the table 401B as shown in Fig. 4A has two parallel side edge on the length of the table); 
a column 402B (Fig. 4B) extending between a first end and a second end, the first end coupled to the table; 
a base 403B (Fig. 8E and para [0132]) comprising a central longitudinal axis, the second end of the column 402B coupled to the base; 
a first arm support (arm mount base 514 as shown in Fig. 5A, para [0097]) coupled to the column by a first joint (column ring and arm mount pivot 512 as shown in Fig. 5A, para [0097]), the first arm support comprising a first bar (first bar includes 506A and 506B as shown in Fig. 5A, para [0097]); and 
a first robotic arm (470A mounted to 405B as shown in Fig. 4B) movably mounted to the first bar (506A and 506B); wherein the first bar is configured for stowage in a first position under the table and at least partially between the first edge and the central longitudinal axis (Fig. 8E, para [0131]: “A cover (not shown) such as a drape or panel may be used to cover the stowed robotic arms for protection from de-sterilization or other contamination.”)

Referring to claim 22, Yu discloses the system of claim 21, wherein the base comprises a recess configured to receive the first bar when the first bar is stowed in the first position (Fig. 8E, para [0131]: “A cover (not shown) such as a drape or panel may be used to cover the stowed robotic arms for protection from de-sterilization or other contamination.”)

Referring to claim 23, Yu discloses the system of claim 21, further comprising a second robotic arm movably mounted to the first bar (470B mounted to 405B via 506B as shown in Figs. 4B and 5A)

Referring to claim 24, Yu discloses the system of claim 23, wherein the second robotic arm is configured to translate along the first bar independently of the first robotic arm (Figs. 5D-5E and para [0102]-[0104] disclose 506A and 506B can have telescope mechanism 520. Thus robotic arm, which is mounted to 506A, can be translated independent with respect to another robotic arm, which is mounted to 506B). 

Referring to claim 25, Yu discloses the system of claim 21, further comprising: a second arm support (Fig. 4B shows two ring 405B and 405C, each ring has an arm mount bases 514 as shown in Fig. 5A, para [0097]) coupled to one of the column by a second joint, the second arm support comprising a second bar; and a second robotic arm 470D movably mounted to the second bar (506A and 506B of second ring); wherein the second bar is configured for stowage in a second position under the table and at least partially between the second edge and the central longitudinal axis (Fig. 8E, para A cover (not shown) such as a drape or panel may be used to cover the stowed robotic arms for protection from de-sterilization or other contamination.”)

Referring to claim 26, Yu discloses the system of claim 25, wherein the base comprises a first recess configured to receive the first bar when the first bar is stowed in the first position and a second recess configured to receive the second bar when the second bar is stowed in the second position (Fig. 8E shows robotic arms 470D is stowed in a recess on the left side of column 402B and robotic arm 470B is stowed in another recess on the right side of column 402B). 

Referring to claim 27, Yu discloses the system of claim 21, further comprising: at least one computer-readable memory having stored thereon executable instructions; and at least one processor in communication with the at least one computer-readable memory and configured to execute the instructions to cause the system to stow the first bar within a perimeter defined by the bed when viewed from above (Fig. 8E. in para [0112] Yu discloses using a computer to control the position of robotic arms without intervention from surgeon. Thus, Yu inherently discloses the computer is used to automatically move the robotic arms from to the stowed position within the panel). 

Referring to claim 28, Yu discloses the system of claim 21, wherein: the first arm support is coupled to the column (arm mount base 514 as shown in Fig. 5A, para [0097]); and the first bar (506A and 506B) comprises a proximal portion and a distal portion extending along an axis different from the central longitudinal axis (the axis of first bar (506A ). 

Referring to claim 29, Yu disclosea a robotic medical system (Fig. 9B), comprising: 
a table 101 configured to support a patient; 
a column 102 extending between a first end and second end, the first end coupled to the table; 
a base 103 coupled to the second end of the column; and 
a first arm support coupled to the column by a first joint (in para [0143] and Fig. 10A Yu discloses using arm mount 506A or 506B, which is coupled to base rail, for mounting robotic arm. Base on this disclosure, examiner contends that one of ordinary skill in the art will understand that arm mount 506A or 506B is mounted to the rail 980B then the arm mount is used to mount the robotic arm 470C), the first arm support comprising a first bar (rail 980B, Fig. 9B and para [0139]) configured to support a first robotic arm 470C; wherein the base comprises a first recess configured to receive the first bar for stowage (Fig. 9B shows bar 980B is inside a recess of base 103).

Referring to claim 30, Yu discloses the system of claim 29, wherein the first bar 980B is configured to support a second robotic arm movably mounted to the first bar (para [0139]-[0140]). 

Referring to claim 31, Yu discloses the system of claim 30, wherein the second robotic arm is configured to translate along the first bar independently of the first robotic Figs. 5D-5E and para [0102]-[0104] disclose 506A and 506B can have telescope mechanism 520. Thus robotic arm, which is mounted to 506A, can be translated independent with respect to another robotic arm, which is mounted to 506B). 

Referring to claim 32, Yu discloses the system of claim 29, further comprising: a second arm support coupled to one of the column by a second joint, the second arm support comprising a second bar (Fig. 9B shows 980C is located opposite of 980B); and a second robotic arm 470E movably mounted to the second bar; wherein the base comprises a second recess configured to receive the second bar for stowage (Fig. 9B shows bar 980B is inside a recess of base 103).

Referring to claim 33, Yu discloses the system of claim 29, wherein the first recess is offset from a central longitudinal axis of the base (Fig. 9B shows bar 980B is inside a recess of base 103 and offset from a central longitudinal axis of the base. Similary bar 980C, which is opposite of 980B, is inside a recess of base 103 and offset from a central longitudinal axis of the base).

Referring to claim 34, Yu discloses the system of claim 29, further comprising: a second robotic arm movably mounted to the first bar and configured to translate along the first bar independently of the first robotic arm (para [0140]: “the surgical robotics system 900B may include additional or fewer robotic arms and/or base rails. Further, the robotic arms may be coupled to base rails in various configurations. For example, three robotic arms may be coupled to a base rail.”)

Referring to claim 35, Yu discloses the system of claim 29, wherein: a first axis of column 102 extends between the first end and the second end; and the first bar 980B comprises a proximal portion and a distal portion extending along a second axis different from the first axis (Fig. 9B). 

Referring to claim 36, Yu discloses the robotic medical system (see rejection of claim 21 above), comprising: 
a table 401B (Fig. 4B) configured to support a patient; 
a support 402B (Fig. 4B) extending between a first end and second end along a first axis, the first end coupled to the table; 
a base 403B (Fig. 8E and para [0132]) coupled to the second end of the support; 
an arm support (arm mount base 514 as shown in Fig. 5A, para [0097]) coupled to the support, the arm support comprising a bar (first bar includes 506A and 506B as shown in Fig. 5A, para [0097]) extending along a second axis different from the first axis (the axis of first bar (506A and 506B) can be in a different position with the central longitudinal axis of base 403B because the column ring is rotated about the column); and 
a first robotic arm movably mounted to the bar (470A mounted to 405B as shown in Fig. 4B); wherein the bar is configured for stowage under the table and within a perimeter of the table when viewed from above (Fig. 8E, para [0131]: “A cover (not shown) such as a drape or panel may be used to cover the stowed robotic arms for protection from de-sterilization or other contamination.”)


Referring to claim 37, Yu discloses the system of claim 36, wherein: the first robotic arm is configured to translate along the bar; and the bar is configured to support a second robotic arm movably mounted to the bar, the second robotic arm configured to translate along the bar (Figs. 5D-5E and para [0102]-[0104] disclose 506A and 506B can have telescope mechanism 520. Thus robotic arm, which is mounted to 506A, can be translated independent with respect to another robotic arm, which is mounted to 506B).

Referring to claim 38, Yu discloses the system of claim 36, wherein the bar is stowed entirely within the perimeter of the bed when viewed from above (Fig. 8E, para [0131]: “A cover (not shown) such as a drape or panel may be used to cover the stowed robotic arms for protection from de-sterilization or other contamination.”)

Referring to claim 39, Yu discloses the system of claim 36, wherein the base comprises a recess configured to receive the bar for the stowage (Fig. 8E, para [0131]: “A cover (not shown) such as a drape or panel may be used to cover the stowed robotic arms for protection from de-sterilization or other contamination.”)

Referring to claim 40, Yu discloses the system of claim 36, wherein the base is configured to rest on a support surface (as shown in Fig. 9B one of ordinary kill in the art will understand that the base 103 is rest on a floor of operating room).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771